Exhibit 99.3 Company History 2013 2012 2011 2010 2006 2005 1998 1992 1980s 1974 Costamare takes delivery of its first two newbuildings since the IPO, executing on its expansion plan. Costamare successfully completes two follow-on equity offerings in March and October 2012, issuing 7.5 million and 7.0 million shares, respectively (NYSE:CMRE). Costamare continues to expand its fleet opportunistically, taking delivery of ten secondhand vessels and contracting to purchase 10 newbuildings. Costamare successfully completes initial public offering in November 2010, issuing 13.3 million shares. Costamare takes delivery of some of the largest containerships in the world (9500 TEU) and commences long term relationship with Chinas COSCO. Costamare establishes Shanghai Costamare, one of the first foreign shipmanagement companies in China. Mr. Konstantinos V. Konstantakopoulos assumes management of Costamare. Costamare disposes of remaining bulk carriers and becomes a dedicated containership owner/operator. Costamare becomes the first Greek company to enter into the containership market with its purchase of its first five containerships. After 20 years of sailing experience on merchant ships, Captain Vasileios Konstantakopoulos establishes Costamare and acquires the first 2,000 ton general cargo ship. I would like to share with you our great anticipation for 2013, as we expect to see the cash flow generation from the capital we invested in the summer of 2010 and subsequently in 2011 after our IPO. Chairman and Chief Executive Officer Konstantinos V. Konstantakopoulos Letter from the CEO Letter from the CEO Fellow Shareholders, The year 2012 marked our 20th year in our 37-year history as a focused and dedicated containership owner. During the year, we continued to enhance Costamares competitive position in the industry and maintain its strong balance sheet. Before we discuss the review of 2012, I would like to share with you our great anticipation for 2013, as we expect to see the cash-flow generation from the capital we invested in the summer of 2010 and subsequently in 2011 after our IPO. In March and April 2013, we took delivery of the first two out of the ten 9,000 TEU latest generation vessels we have on order. All ten vessels have been chartered and fully financed in advance and are expected to contribute in excess of $1.3 billion of contracted revenues throughout the duration of their charters, some of which will last 10 years. In addition, Costamare is currently in a favorable position to grow further, by taking advantage of the developing opportunities presented in the market today. Our contracted revenue of $2.8 billion together with the prudent and proactive management of our balance sheet, provide us with the strength and flexibility at a time when the market is hovering at historical low levels for both asset values and earnings. Historically, following similar market troughs, Costamare was able to generate above average returns on its invested capital. During 2012 we decided to further enhance our already strong balance sheet, while also improving the liquidity of our stock and expanding our shareholder base, by successfully executing two follow-on offerings, raising total gross proceeds of approximately $204 million. Consequently, total cash and equivalents at year-end were at $314 million. 2012 Review In 2012, Costamare achieved solid financial results, highlighted by net income of $81.1 million for the twelve months ended December 31, 2012. As a result, we were able to continue rewarding our shareholders since we went public in November 2010, by paying an increased dividend of $0.27 per share each quarter. We attained these results despite an oversupply of containership vessels, which depressed both asset values and spot charter rates in 2012. Against this background, we continued to grow our current and future revenue and earnings capacity in a sustainable manner. During the year we agreed to acquire four second-hand containerships. Of these four, the three youngest and biggest vessels were chartered to Evergreen Marine, further enhancing our strong relationship with this major Asian liner company. Costamare has manageable re-chartering risk for 2013, as only 8% of the fleet in terms of TEUs is due for renewal. However, at this low point of the cycle, re-chartering could be more of an opportunity rather than a risk. At Costamare, we strive to operate our fleet to the highest standard. On January 2013 we entered into a cooperation agreement with V Ships, one of the biggest third-party ship managers in the world, which we believe will provide us with the resources needed to achieve our growth plans, the flexibility to adjust the size of our fleet depending on market conditions in a highly cyclical industry as well as the ability to manage our vessels at a lower cost. Going forward, our goal remains to grow our earnings capacity in a prudent, counter-cyclical and opportunistic way, so we can reward our shareholders over the long term while enhancing our reputation and relationship with our clients. Thank you for your interest and support. Sincerely, Konstantinos V. Konstantakopoulos Chairman & CEO Corporate Profile Costamare Inc. is one of the worlds leading owners and providers of containerships for charter. Costamare Inc. has 38 years of history in the international shipping industry and a fleet of 56 containerships, with a total capacity of approximately 328,000 twenty foot equivalent units (TEU) including 8 newbuild containerships on order. Corporate Profile Our strategy is to time-charter our containerships to a geographically diverse, financially strong and loyal group of leading liner companies. Our containerships operate primarily under multi-year time charters and therefore are not subject to the effect of seasonal variations in demand. Our goal is to continuously create shareholder value by prudently growing our fleet. We follow a portfolio approach on our charters in order to ensure that we meet our debt obligations and maintain our dividend payments, without limiting potential upside. Our common shares are listed on the New York Stock Exchange under the symbol CMRE. Fleet Profile Vessels including Newbuildings (as of April 29, 2013) Vessel Class Capacity (TEU) Fleet VLCS 8500-10000 16 Post Panamax 5100-8500 13 Panamax 3500-5100 13 Sub Panamax 2000-3500 11 Feeder up to 2000 3 Total 56 Year End Average Number of Vessels & TEUs in the water Average Number of Vessels Average TEU Capacity (thousands) Vessels 195 177 145 60 50 40 30 20 10 0 232 242 TEUS (000s) 50 0 211 4 Investment Highlights Investment Highlights  Large, established company with a substantial fleet in the water ► Costamare is one of the top five non-KG containership owners 1 ► 48 vessels in the water as of April 29, 2013  Strong track record of value creation throughout business cycles ► Consistently generated return on equity of over 25% on average over the last five years ► Maintained profitability over the years, even during the 2008-09 financial crisis  Attractive dividend with the potential for future growth  Strong, visible & growing cash flows ► Total of USD $2.8 billion (including Owners options) of Contracted Revenues with a remaining time charter average (weighted by TEU) duration of 5.1 years as of April 29, 2013 ► Expect to take delivery of seven new vessels in 2013 & one new vessel in 2014 as of April 29, 2013 ► Approximately 85% of loan portfolio is fully hedged from floating interest rates to fixed interest rates ► Smooth amortization schedule for outstanding indebtedness  High quality customers ► Current long-term relationships with six of the top six global carriers, including several relationships of over 20 years  Strong Balance Sheet ► Low leverage combined with a smooth amortization schedule minimizes re-financing risk  Management team that led the company safely through the challenges of the recent global financial crisis in 2008-09, including avoiding any bank covenant breaches or defaults Consistent Quarterly Dividend in US Dollars, Dividend Distribution 0.30 Contracted Revenues as of Dec.31, 2012 0 85 78 42 Client Relations Top 20 Global Carriers APM-Maersk * MSC * CMA CGM * COSCO * Evergreen * Hapag-Lloyd * APL Hanjin Shipping CSCL MOL OOCL Hamburg Süd Group NYK Line Yang Ming Marine Transport Corp. K Line Hyundai M.M. Zim * PIL * UASC CSAV Group 0 3,000TEUs (000s) *Current Costamare Charterers Owned Chartered Source Alphaliner, March, 2013 1 Kommanditgesellschaft, or KG, is a form of German limited liability partnership. Fleet Profile (as of April 29, 2013) Fleet Profile Vessel Name Charterer YearBuilt Capacity (TEU) Vessel Name YearBuilt Charterer Capacity (TEU) COSCO GUANGZHOU COSCO 2006 ZIM PIRAEUS ZIM COSCO NINGBO COSCO SINGAPORE EXPRESS Hapag Lloyd COSCO YANTIAN COSCO OAKLAND EXPRESS Hapag Lloyd COSCO BEIJING COSCO HALIFAX EXPRESS Hapag Lloyd COSCO HELLAS COSCO MSC MANDRAKI MSC MSC ATHENS MSC MSC MYKONOS MSC MSC ATHOS MSC MSC ULSAN MSC NAVARINO Evergreen MSC ANTWERP MSC MAERSK KAWASAKI A.P. Moller-Maersk MSC KYOTO MSC MAERSK KURE A.P. Moller-Maersk KORONI Evergreen MAERSK KOKURA A.P. Moller-Maersk KYPARISSIA Evergreen MSC METHONI MSC KARMEN Sea Consortium SEALAND NEW YORK A.P. Moller-Maersk MARINA Evergreen MAERSK KOBE A.P. Moller-Maersk KONSTANTINA Evergreen SEALAND WASHINGTON A.P. Moller-Maersk AKRITAS Hapag Lloyd 3,152 SEALAND MICHIGAN A.P. Moller-Maersk 6,648 MSC CHALLENGER MSC SEALAND ILLINOIS A.P. Moller-Maersk MESSINI Evergreen MAERSK KOLKATA A.P. Moller-Maersk MSC REUNION MSC MAERSK KINGSTON A.P. Moller-Maersk MSC SIERRA II MSC MAERSK KALAMATA A.P. Moller-Maersk MSC NAMIBIA II MSC VENETIKO (ex. ACE IRELAND) PIL MSC PYLOS MSC MSC ROMANOS MSC PROSPER OOCL ZIM NEW YORK ZIM ZAGORA MSC ZIM SHANGHAI ZIM STADT LUEBECK CMA CGM Newbuilds Vessel Name Hull S4020 Hull S4021 Hull S4022 Hull S4023 Hull S4024 H1068A H1069A H1070A Shipyard Sungdong Shipbuilding Sungdong Shipbuilding Sungdong Shipbuilding Sungdong Shipbuilding Sungdong Shipbuilding Jiangnan Changxing Jiangnan Changxing Jiangnan Changxing Charterer Expected Delivery Evergreen May 2013 Evergreen June 2013 Evergreen July 2013 Evergreen August 2013 Evergreen September 2013 MSC November 2013 MSC December 2013 MSC February 2014 Capacity (TEU) 8,827 8,827 8,827 8,827 8,827 9,403 9,403 9,403 Reconciliation of Net Income to Adjusted Net Income Expressed in thousands of U.S. dollars, except share and per share data Net income Accrued charter revenue -13,596 Gain on sale/disposal of vessels -9,588 -13,077 Charter agreement early termination fee 0 0 Realized (Gain) Loss on Euro/USD forward contracts -1,971 Gain (Loss) on derivative instruments Initial purchases of consumable stores for newly acquired vessels 0 0 Adjusted Net Income Number of Shares Adjusted Earnings per Share Adjusted Net income and Adjusted Earnings per Share represent net income before gain/(loss) on sale of vessels, non-cash changes in fair value of derivatives, non-cash Accrued charter revenue recorded under chaters with escalating charter rates and the cash of partial purchases of consumable shares for newly acquired vessels. Accrued charter revenue is attributed to the timing difference between the revenue recognition and the cash collection. However, Adjusted Net income and Adjusted Earnings per Share are not recognized measurements under U.S. generally accepted accounting principles, or GAAP. We believe that the presentation of Adjusted Net income and Adjusted Earnings per Share are useful to investors because they are frequently used by securities analysts, investors and other interested parties in the evaluation of companies in our industry. We also believe that Adjusted Net income and Adjusted Earnings per Share are useful in evaluating our ability to service additional debt and make capital expenditures. In addition, we believe that Adjusted Net income and Adjusted Earnings per Share are useful in evaluating our operating performance and liquidity position compared to that of other companies in our industry because the calculation of Adjusted Net income and Adjusted Earnings per Share generally eliminates the effects of the accounting effects of capital expenditures and acquisitions, certain hedging instruments and other accounting treatments, items which may vary for different companies for reasons unrelated to overall operating performance and liquidity. In evaluating Adjusted Net income and Adjusted Earnings per Share, you should be aware that in the future we may incur expenses that are the same as or similar to some of the adjustments in this presentation. Our presentation of Adjusted Net income and Adjusted Earnings per Share should not be construed as an inference that our future results will be unaffected by unusual or non-recurring items. Reconciliation of Net Income to EBITDA and Adjusted EBITDA Expressed in thousands of U.S. dollars, except share and per share data Net income Depreciation Amortization of drydocking and special survey costs Interest income -1,449 -477 -1,495 Interest and finance costs EBITDA Accrued charter revenue -13,596 Gain on sale/disposal of vessels -9,588 -13,077 Charter agreement early termination fee 0 0 Realized (Gain) Loss on Euro/USD forward contracts -1,971 Gain (Loss) on derivative instruments Initial purchases of consumable stores for newly acquired vessels 0 0 Adjusted EBITDA EBITDA represents net income before interest and finance costs, interest income, depreciation and amortization of deferred dry-docking & special survey costs.
